Case 2:19-mj-40016-MAH Document 2

Filed 12/27/19 Page 1 of 1 PagelD: 5

UNITED STATES DISTRICT COURT

for the

District of New Jersey

MAGISTRATE'S COURTROOM MINUTES

UNITED STATES OF AMERICA
Plaintiff

V.

YULIA RADOCHINSKAYA
Defendant

 

PROCEEDINGS: Initial Appearance

 

LI COMPLAINT

[><] ADVISED OF RIGHTS

|_| WAIVER OF COUNSEL

[=] APPT. OF COUNSEL: [2X] AFPD ee
“WAIVER OF HRG:_} PRELIM REMOVAL
[__] CONSENT TO MAGISTRA E'S JURISDICTION

[__] PLEA ENTERED: [_] GUILTY_[ ] NOT GUILTY

L_] PLEA AGREEMENT

RULE II FORM

FINANCIAL AFFIDAVIT EXECUTED

OTHER:
Ri WAIVED PRELIMINARY HEARING ON THE RECORD
HEARING SET FOR:

CJ] PRELIMINARY/REMOVAL HRG.
[_] DETENTION/BAIL HRG.

(_] TRIAL: (7 _] court [~_]JuRY
[| SENTENCING

C_] OTHER:

 

APPEARANCES:

AUSA: Lauren Repole for Ryan O'Neill

DEFT. COUNSEL:___K. Anthony Thomas for Carol Dominguez Gillen

PROBATION: a

INTERPRETER MAA Lovneh tia
Language: Pr7ss ar

TIME COMMENCED: SS

TIME TERMINATED:
CD NO:_ECR

MAGISTRATE JUDGE: _Michael A. Hammer

 

 

CASE NO. 19-40016
DATE OF PROCEEDINGS: 12/27/2019
DATE OF ARREST: __!2/27/2019

 

L_] TEMPORARY COMMITMENT
DETENTION WITH RIGHT TO MAKE A
BAIL APPLICATION AT A LATER TIME
[__] BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
[_] BAIL SET: _
[__] UNSECURED BOND
[__] SURETY BOND SECURED BY CASH/PROPERTY
(1 TRAVEL RESTRICTED
[_] REPORT TO PRETRIAL SERVICES
[7] DRUG TESTING AND/OR TREATMENT
(__] MENTAL HEALTH TESTING AND/OR TREATMENT
[_] SURRENDER AND/OR OBTAIN NO PASSPORT
[__] SEE ORDER SETTING CONDITIONS OF RELEASE FOR
ADDITIONAL CONDITIONS

DATE: __
DATE:
DATE:
DATE:
DATE:

J. Baker
DEPUTY CLERK
